DETAILED ACTION
Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment/Arguments
	Claims 1-16 are pending. Claims 1-15 are currently amended. Claim 16 is new. It appears that no new matter has been entered. The amendments to the claims have overcome the 35 USC 112 second paragraph rejections and accordingly those rejections are withdrawn. The amendments have required further search and/or consideration and application of additional features as taught by Keller as a secondary teaching reference to Ishibashi.  
	Applicant argues that Ishibashi’s end face does not lie at the same position along the longitudinal axis as the recess edge. The arguments are not persuasive in as much as one can draw a transverse line from the outer or inner edge surface of the contiguous end face of the armature of Ishibashi, to line up with the recess edge of the choke point. The amendments have clarified/sharpened the claim limitations so as to reduce the breadth of the claimed arrangement, and accordingly Keller is required to meet the amended claim limitations. 
	Accordingly the remarks are not persuasive. This action must be made final. 

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 3, 4, 5, 9, 10, 11, 12 and 16  is/are rejected  under 35 U.S.C. 103 as being unpatentable over Ishibashi (US 2014/0145101) in view of Keller (US 2011/0284781) ; 
Claims 6-8, 14 and 15 is/are rejected  under 35 U.S.C. 103 as being unpatentable over Ishibashi in view of Keller as applied to claims 1 and 5 above, and further in view of Haynes (US 2005/0269538);
Claim 11 (in the alternative) is/are rejected  under 35 U.S.C. 103 as being unpatentable over Ishibashi in view of Keller as applied to claim 1  above, and further in view of Okawara (US 2017/0074417); 
Claim 13 is/are rejected  under 35 U.S.C. 103 as being unpatentable over Ishibashi in view of Keller and Ohmori (US 7401762)


Ishibashi discloses in claim 1:  (see at least annotated figure 2 below)

    PNG
    media_image1.png
    909
    1272
    media_image1.png
    Greyscale

A proportional valve (1 figure 2-7, paragraph 0061-0068, where in general, as the current increases, the force (magnetic pull) of movement of the movable core increases, for the linear reciprocal action of the solenoid valve) for controlling a gaseous medium (gaseous fuel paragraph 0003), having a valve housing (of 20/40/151/35), in which a closing element (25) which is arranged therein interacts with a valve seat (155) in order to open and close at least one passage opening (153), having a magnet armature apparatus (30/31/312/33) which is operatively connected to the closing element (at end 28), and having an electromagnet (41, 35, 206, 44 are flux carrying circuit portions that are…) configured to generate a magnetic force on the magnet armature apparatus, such that the magnet armature apparatus can be moved with a stroke movement along a longitudinal axis (.phi.) of the proportional valve, the stroke movement But Ishibashi does not explicitly disclose: the inner pole has an annularly inset interior recess defined by a radially inner recess edge that forms a first end of the magnetic choke point, with the magnet armature end face aligned with the magnetic choke point first end when the proportional valve is closed; although Keller teaches: (see at least annotated figure1 below)

    PNG
    media_image2.png
    814
    956
    media_image2.png
    Greyscale

the inner pole (at 2004) has an annularly inset interior recess (at 2006) defined by a radially inner recess edge that forms a first end of the magnetic choke point (at 2008), with the magnet armature end face (at 2010) aligned with the magnetic choke point first end when the proportional valve is closed (as seen in figure 1, all for the purpose of for example, providing a magnetic flux attraction from the end face to the first end of the magnetic choke point, so as to focus the attraction force there at to ostensibly efficiently move the armature and valve to the initially cracked open position.) 
	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to provide for Ishibashi as taught by Keller, the inner pole of Ishibashi with an 

Ishibashi discloses (as modified for the reasons discussed above) in claim 2:  The proportional valve as claimed in claim 1, wherein the magnetic choke point comprises a thin-walled cylindrical web (21 is a thin walled web connecting the upper portion 207 to the lower portion 206). 

Ishibashi discloses (as modified for the reasons discussed above)  in claim 3:  The proportional valve as claimed in claim 2, wherein the magnetic choke point comprises a [cylindrical] region (at 1004) which forms an annular groove (therein) together with the thin-walled cylindrical web (21). Ishibashi does not explicitly disclose: a conical region forming an annular groove with the web and the magnetic armature; but Keller teaches: 
providing a conical region forming an annular groove with the web and the magnet armature (where the magnetic armature maybe slightly tapered, the connecting web may taper down from the upper fixed inner core to form a conical region (at 2002 and 2006 of the recess) allowing for increased magnetic axial attraction at the end of the movable core and providing for a greater amount of magnetic attraction pulling the plunger to the stator, the more normal the surfaces are 
	Accordingly, it would have been further obvious to one of ordinary skill in the art at the time of filing of the invention to utilize in lieu of a cylindrical recess as taught in Ishibashi, a conical recessed region as taught in Keller, where a conical region can be formed via an annular groove of the web and the magnet armature as taught in Keller, where the magnetic armature of Ishibashi may be slightly tapered as taught in Keller with the connecting web configured to taper down from the upper fixed inner core to form a conical region as taught in Keller all for the purpose of allowing for increased magnetic axial attraction at the end of the movable core and providing for a greater amount of magnetic attraction pulling the plunger to the stator, thus making the opening of the valve more responsive. 

Ishibashi discloses (as modified for the reasons discussed above) in claim 4: The proportional valve as claimed in claim 2, wherein the thin walled cylindrical web (21) and the magnet coil (41) delimit a cavity (at 1004) in the valve housing. 

Ishibashi discloses (as modified for the reasons discussed above) in claim 5: The proportional valve as claimed in claim 1, wherein the magnet armature apparatus is guided in a first guide section (at surface 1012) and a second guide section (at surface 1014) in the valve housing and the inner pole (as they are coextensive.)  

Ishibashi discloses (as modified for the reasons discussed above) in claim 6: The proportional valve as claimed in claim 5, wherein first bearing [surfaces] (1012) are arranged on the first Ishibashi does not explicitly disclose: a bearing bush receiving and guiding a connecting element surrounded by the magnet armature; but Haynes teaches: a first bearing bush (top of figure 3) receiving and guiding a connecting element (pin 34 that is fixedly…) attached to the magnet armature (52) for the purpose of providing guiding reciprocal action therein. 
	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention, to provide as taught in Haynes for that of Ishibashi, a sliding bearing bush arranged at the upper region of the fixed core of Ishibashi as taught in Haynes to receive and guide  a guiding pin/connecting element as taught in Haynes that extends through the magnet armature as taught in Haynes, all for the purpose of providing a guiding reciprocal action of the there fixed to movable magnetic armature of Ishibashi as taught in Haynes, thus holding at least the upper portion of the armature of Ishibashi as taught in Haynes away from the surface of the inner core of Ishibashi as taught in Haynes, so as to for example prevent radial magnetic flux misalignment or eddy currents from pulling the armature out of alignment at the top travel region of the solenoid valve. 

Ishibashi discloses (as modified for the reasons discussed above) in claim 7: The proportional valve as claimed in claim 5, wherein second bearing [surfaces] (1014) are arranged on the second guide section (thereof), wherein [at] second bearing [surfaces] the magnet armature (31) or (the preceding considered an alternative grouping under MPEP 2131) the connecting element is received and guided on a piston shaped section (the part of the armature at that location is cylindrical and piston shaped) in the second bearing bushes/surfaces. Ishibashi does not explicitly disclose, although Haynes teaches: a second bearing bush and/or piston shaped 
	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention, to provide as taught in Haynes for that of Ishibashi, a sliding bearing bush arranged at the lower region of the fixed core of Ishibashi as taught in Haynes with a guiding pin/connecting element as taught in Haynes extending through the magnet armature as taught in Haynes, for the purpose of providing a guiding reciprocal action of the there fix to movable magnetic armature of Ishibashi as taught in Haynes, thus holding at least the lower portion of the armature of Ishibashi as taught in Haynes away from the surface of the inner core of Ishibashi as taught in Haynes, so as to for example prevent radial magnetic flux misalignment or eddy currents from pulling the armature out of alignment at the bottom travel region of the solenoid valve. 


Ishibashi discloses (as modified for the reasons discussed above) in claim 8: The proportional valve as claimed in claim 7, wherein the connecting element (i.e. 34 of Ishibashi/Haynes) is produced from a material with a high mechanical strength (the material is a metal material as taken from the hatching per MPEP 608.02 IX); accordingly, 
	It would have been further obvious to one of ordinary skill in the art at the time of filing of the invention to utilize a metal material with high mechanical strength as taught arguably in Ishibashi/Haynes for the purpose of providing material that has a close coefficient of expansion and/or contraction to match the other parts of the solenoid valve that are in close contact there with, so as to avoid fluid leakage through cracks developing over time, especially considering In re Leshin, 125 USPQ 416.

Ishibashi discloses (as modified for the reasons discussed above) in claim 9: The proportional valve as claimed in claim 1, wherein an elastic sealing element (elastic seal at 263) is arranged between the closing element and the valve seat. 

Ishibashi discloses (as modified for the reasons discussed above) in claim 10: The proportional valve as claimed in claim 1, wherein a closing spring (33) is arranged in the valve housing, and wherein the closing spring is supported between the connecting element (annular portion of 32) of the magnet armature apparatus and the valve housing (35) and loads the magnet armature apparatus with force in the second direction (to spring bias close the valve when no current is provided). 

Ishibashi discloses (as modified for the reasons discussed above) in claim 11: The proportional valve as claimed in claim 1, further comprising an interior space (at 1016) which is divided (radially) by way of the inner pole (at 351 and 32) or the valve housing into a spring space (to hold the spring 33) and a magnet armature space (at 1010) in the valve housing. 
	If it could be persuasively argued at some future unforeseen date that Ishibashi does not disclose: the interior space divided axially by way of a radial inner pole extension; but Okawara teaches: the interior space (52B figure 1) divided axially by way of a radial inner pole extension (at 52c, where the fixed upper inner core can be provided with an upper interior space 
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to provide for the valve of Ishibashi, an interior space as taught by Okawara that is divided axially by way of a radial inner pole extension as taught in Okawara where the fixed upper inner core of Ishibabsi can be provided with an upper interior space at and an adjustable spring seat so as to place the compression spring of Ishibashi therein and press against the movable core armature of Ishibashi as taught by Okawara via a spring presser, all for the purpose of providing an adjustable spring compression arrangement for fluid pressure compensation. 

Ishibashi discloses (as modified for the reasons discussed above) in claim 12: The proportional valve as claimed in claim 1, wherein an inlet duct (152) is configured in the valve housing (151) radially with respect to the longitudinal axis (.phi. where the duct 152 is both radially offset and angled acutely towards the longitudinal axis) of the proportional valve, wherein the gaseous medium can enter into the proportional valve via the inlet duct. 

Ishibashi discloses (as modified for the reasons discussed above) in claim 13: [A] proportional valve (1 figure 2-7, paragraph 0061-0068, where in general, as the current increases, the force (magnetic pull) of movement of the movable core increases, for the linear reciprocal action of the solenoid valve) for (the preceding considered a statement of intended use as the statement adds no meaningful limitations to the body of the claim under MPEP 2114) controlling 
	Ishibashi does not disclose using the solenoid valve in a fuel cell arrangement with a fuel cell; but Ohmori teaches:  using the solenoid valve in a fuel cell arrangement with a fuel cell (Col 1 ln 5-10, for the purpose of controlling fluid flow there through.) 
	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize the solenoid valve of Ishbashi as taught in Ohmori, in a fuel cell arrangement with a fuel cell so as to control as taught in Ohmori, the reaction gas and/or residual water from the cells in the system; 
	But Ishibashi does not explicitly disclose: the inner pole has an annularly inset interior recess defined by a radially inner recess edge that forms a first end of the magnetic choke point, with the magnet armature end face aligned with the magnetic choke point first end when the proportional valve is closed; although Keller teaches: the inner pole (at 2004) has an annularly inset interior recess (at 2006) defined by a radially inner recess edge that forms a first end of the magnetic choke point (at 2008), with the magnet armature end face (at 2010) aligned with the magnetic choke point first end when the proportional valve is closed (as seen in figure 1, all for the purpose of for example, providing a magnetic flux attraction from the end face to the first end of the magnetic choke point, so as to focus the attraction force there at to ostensibly efficiently move the armature and valve to the initially cracked open position.) 
	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to provide for Ishibashi as taught by Keller, the inner pole of Ishibashi with an annularly inset interior recess as taught by Keller with a radially inner recess edge that forms a first end of the magnetic choke point, with a magnet armature end face as taught by Keller that is 
Ishibashi discloses (as modified for the reasons discussed above) in claim 14: The proportional valve as claimed in claim 6, wherein second bearing [surfaces] (1014) are arranged on the second guide section (thereof), wherein [at] second bearing [surfaces] the magnet armature (31) or (the preceding considered an alternative grouping under MPEP 2131) the connecting element is received and guided on a piston shaped section (the part of the armature at that location is cylindrical and piston shaped) in the second bearing bushes/surfaces. Ishibashi does not explicitly disclose, although Haynes teaches: a second bearing bush and/or piston shaped section (62 bottom of figure 3) receiving and guiding the piston shaped part/section of the connecting element (pin 34 that is fixedly…) attached to the magnet armature (52) for the purpose of providing guiding reciprocal action therein. 
	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention, to provide as taught in Haynes for that of Ishibashi, a sliding bearing bush arranged at the lower region of the fixed core of Ishihashi as taught in Haynes with a guiding pin/connecting element as taught in Haynes extending through the magnet armature as taught in Haynes, for the purpose of providing a guiding reciprocal action of the there fix to movable magnetic armature of Ishibashi as taught in Haynes, thus holding at least the lower portion of the armature of Ishibashi as taught in Haynes away from the surface of the inner core of Ishibashi as taught in 

Ishibashi discloses (as modified for the reasons discussed above) in claim 15: The proportional valve as claimed in claim 14, wherein the piston-shaped section (62 Ishibashi/Haynes) is produced from a material with a high mechanical strength. (the material is a metal material as taken from the hatching per MPEP 608.02 IX); accordingly, 
	it would have been further obvious to one of ordinary skill in the art at the time of filing of the invention to utilize a metal material with high mechanical strength as taught arguably in Ishbashi/Haynes for the purpose of providing material that has a close coefficient of expansion and/or contraction to match the other parts of the solenoid valve that are in close contact there with, so as to avoid fluid leakage through cracks developing over time, especially considering that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended us as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Ishibashi discloses in claim 16: A proportional valve (1 figure 2-7, paragraph 0061-0068, where in general, as the current increases, the force (magnetic pull) of movement of the movable core increases, for the linear reciprocal action of the solenoid valve) for controlling a gaseous medium, having a valve housing (of 20/40/151/35), in which a closing element (25) which is arranged therein interacts with a valve seat (155) in order to open and close at least one passage opening (153), having a magnet armature apparatus (30/31/312/33) which is operatively connected to the closing element (at end 28), and having an electromagnet (41/35/206/44) But Ishibashi does not explicitly disclose: the inner pole has an annularly inset interior recess defined by a radially inner recess edge that forms an end of the magnetic choke point, wherein in a closed state of the proportional valve, the magnet armature end face lies between the recess edge and the valve seat along the longitudinal although Keller teaches: the inner pole (at 2004) has an annularly inset interior recess (at 2006) defined by a radially inner recess edge (at 2008a) that forms an end of the magnetic choke point, wherein in a closed state of the proportional valve, the magnet armature end face (at 2010) lies between the radially inner recess edge and the valve seat along the longitudinal axis (as seen in figure 1, all for the purpose of for example, providing a characterization of the magnetic flux attraction from the end face to the first end of the magnetic choke point, that is proportional to the current and so as to focus the attraction force there at to ostensibly efficiently move the armature and valve to the initially cracked open position.)
	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to provide for Ishibashi as taught by Keller, the inner pole of Ishibashi with an annularly inset interior recess as taught by Keller with a radially inner recess edge that forms an end of the magnetic choke point, with a magnet armature end face as taught by Keller that lies between the radially inner recess edge and the valve seat along the longitudinal axis as taught by by Keller all when the proportional valve of Ishibashi as taught by Keller is closed, all for the purpose of for example, providing a characterization of the magnetic flux attraction from the end face to the end of the magnetic choke point, that is proportional to the current and so as to focus the attraction force there at to ostensibly efficiently move the armature and valve to the initially cracked open position.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/Matthew W Jellett/Primary Examiner, Art Unit 3753